Case 8:18-cv-02838-SCB-JSS Document 36 Filed 08/02/19 Page 1 of 6 PageID 240




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION
____________________________________
ELIZABETH CARDONA and                :
JERARD BROWN,                        :
                        Plaintiffs,  :
                                     :
            v.                       :    CASE NO.: 18-cv-02838-SCB-JSS
                                     :
VIVINT SOLAR, INC.,                  :
VIVINT SOLAR DEVELOPER, LLC, and :
SOLAR MOSAIC, INC.,                  :
                        Defendants. :

                     JOINT MOTION TO AMEND SCHEDULING ORDER

       The Plaintiffs, ELIZABETH CARDONA and JERARD BROWN (“Plaintiffs”), and the

Defendants VIVINT SOLAR, INC., VIVINT SOLAR DEVELOPER, LLC, and SOLAR

MOSAIC, INC. (“Defendants”) hereby jointly move the Court for an Order amending the Case

Management and Scheduling Order entered on January 29, 2019 (ECF 19) to extend discovery for

approximately forty-five (45) days. The current discovery cut-off is September 3, 2019.          In

support of their motion, the parties state as follows:

       1.      In the time since the initial Case Management and Scheduling Order was entered,

the following discovery has been conducted:              On January 25, 2019, Plaintiffs served

Interrogatories and Requests for Production of Documents on the Defendants. Defendants served

their responses to these discovery requests on March 1, 2019. Plaintiffs sent a discovery deficiency

letter dated March 12, 2019. The parties met and conferred about the discovery deficiencies on

April 4, 2019 and agreed to certain production subject to a confidentiality agreement. After

exchange of drafts, a confidentiality agreement was ultimately executed on April 30, 2019. That

day, Defendants made a supplemental production of documents. By letter dated May 16, 2019,

Plaintiffs indicated the responses were still deficient. After another meet-and-confer on the topic,

                                                                                        Page 1 of 6
Case 8:18-cv-02838-SCB-JSS Document 36 Filed 08/02/19 Page 2 of 6 PageID 241




Plaintiffs filed Motions to Compel Discovery (ECF 20, 21) against each Defendant on June 6,

2019. Defendants filed Responses (on extension) on July 1, 2019 (ECF 24, 25). The Court (Sneed,

M.J.) heard oral argument on July 22, 2019, and issued an Order granting in part and denying in

part the motions to compel on July 23, 2019 (ECF 34). The Court’s discovery Order gives

Defendants’ until August 6, 2019 to make a supplemental production. Also on July 23, 2019,

Plaintiffs took the depositions of Mitchell Coan and Ricardo Martins, the sales representatives at

issue in this case.

        2.      Additional discovery is needed by Plaintiffs. This includes the depositions of

Defendants’ Rule 30(b)(6) witnesses. These depositions were noticed for July 25 and 26, 2019,

however Plaintiffs agreed to adjourn those dates at Defendants’ request for a mutually convenient

time and place TBD. Immediately after the Martins and Coan depositions, Plaintiffs noticed the

depositions of Vivint, Inc. (a home security company (different than the solar defendants here),

Mr. Coan’s former employer) and Briant Katilus (a Vivint Solar manager involved in reprimanding

Mr. Martins per Vivint Solar’s records; Mr. Martins denies he was ever reprimanded); subpoenas

were promptly issued on July 24, and depositions are tentatively scheduled for August 14, 2019.

Defendants’ supplemental production (due August 6, 2019 by Order) may also trigger the need for

follow-up discovery.

        3.      Additional discovery is needed by Defendants. The Defendants recently served

written discovery requests upon the Plaintiffs on July 29, 2019. These would be returnable August

28, 2019. Defendants also wish to depose the Plaintiffs.

        4.      Lead counsel for Plaintiffs, Andrew M. Milz, will be out of the office for business

purposes, attending the Trial Lawyers College in Dubois, WY from August 9-21, 2019, and

unavailable for a large swath of the month of August. As such, Plaintiffs foresee the need for



                                                                                       Page 2 of 6
Case 8:18-cv-02838-SCB-JSS Document 36 Filed 08/02/19 Page 3 of 6 PageID 242




additional time to answer Defendants’ recently proffered discovery and to attend their depositions,

which will not be able to be accomplished in August.

         5.      A mediation is scheduled for September 10, 2019 in Tampa in front of James Betts,

Esq.

         6.      Due to the status of discovery, the motion practice, the recently conducted

depositions, the additional depositions to come, Defendants’ recently propounded discovery, and

Plaintiffs’ lead counsel’s unavailability in August, the Parties foresee the need for additional time

and respectfully request that the discovery dates in the current scheduling order (ECF 19) be

modified by approximately 45 days. The Court’s pre-trial and trial dates will not be altered.

         7.      As such, the Parties request an extension of the discovery and dispositive motion

dates as follows:

Action                                 Current Deadline                      New Proposed Deadline

Plaintiffs’ Expert Witness             July 22, 2019                         July 22, 2019 (unchanged) 1
Disclosure
Defendants’ Expert Witness             August 22, 2019                       August 22, 2019 (unchanged)
Disclosure
Discovery Cutoff                       September 3, 2019                     October 18, 2019

Dispositive Motions                    October 1, 2019                       November 15, 2019

Pre-Trial Conference                   January 8, 2020                       January 8, 2020 (unchanged)

Trial Term                             February 2020                         February 2020 (unchanged)


                                       MEMORANDUM OF LAW

         Rule 6(b), Federal Rules of Civil Procedure, allows the Court, in its discretion, to increase

the time for a required act to be accomplished for good cause made before the original time expired.



1
       Plaintiffs have already provided an interim expert report dated July 22, 2019, which they intend to
supplement once sufficient discovery has been conducted in this case.

                                                                                                      Page 3 of 6
Case 8:18-cv-02838-SCB-JSS Document 36 Filed 08/02/19 Page 4 of 6 PageID 243




Jozwiak v. Stryker Corp., 2012 U.S. Dist. LEXIS 17221 (M.D. Fla. 2010). The Parties request an

extension of time in order to complete discovery. The Parties participated in two discovery meet

and confers and Plaintiffs’ filed a motion to compel discovery which resulted in an oral argument

before this Court. Further responsive documents have yet to be produced by Defendants. Further

depositions of the parties and other important witnesses need to be scheduled and taken.

Defendants’ recently propounded discovery, and counsel’s unavailability in August, will require

responses and Plaintiffs’ depositions to occur, at the earliest, in September. Therefore, good cause

exists to grant this motion.

       Under the Federal Rules of Civil Procedure 6(b), the Court “for cause shown is given wide

discretion to enlarge the time for doing an act required or allowed under the rules to be done within

a specified time.” Woods v. Alleid Concord Financial Corp., 373 F.2d 733 (5th Cir. 1967). The

Court has the inherent discretion to control its docket and to allow for the orderly proceeding of

matters before it. See Chrysler Int’l. Corp. v. Chemaly, 280 F.3d 1358, 1360 (11th Cir. 2002)

(“[W]e stress the broad discretion district courts have in managing their cases.”).

       Modification is proper under the good cause standard of Rule 6(b) when it can be shown

that the schedule cannot be met despite the diligence of the party seeking the extension of time. In

re Estate of Washington, 2011 U.S. Dist. LEXIS 75413 (M.D. Fla. 2011). Cases where good cause

has not been found to exist and diligence has been found to be lacking are distinguishable from

the circumstances attendant to the instant case, where, despite diligent discovery, the need for

motion practice, and the need for further discovery make the previously established deadlines

difficult to meet. See S. Grouts & Mortars, Inc. v. 3M Co., 575 F.3d 1235, 1242 (11th Cir. 2009)

(motion to extend time denied when filed five months after deadline had passed); Smith v. Sch. Bd.

of Orange County, 487 F.3d 1361, 1367 (11th Cir. 2008) (motion to extend denied when filed one



                                                                                         Page 4 of 6
Case 8:18-cv-02838-SCB-JSS Document 36 Filed 08/02/19 Page 5 of 6 PageID 244




year after deadline); Romero v. Drummond Co., 552 F.3d 1303, 1318 (11th Cir. 2008) (motion to

extend time denied when filed on “the eve of trial”).

        Furthermore, an extension of time is warranted under Rule 16(b)(4), Federal Rule of Civil

Procedure. The instant Motion is being filed prior to the passing of the deadline with sufficient

good cause. Espinal v. Prof’l Recovery Servs., 2010 U.S. Dist. LEXIS 120621 (M.D. Fla. 2010).

When the moving party for an extension of time establishes that scheduling deadlines could not be

met despite diligent efforts, good cause is shown to exist. Id. As set forth above, that is the case

here.

        For the above reasons, the Parties request an extension of time to allow for discovery. This

Motion is being made in good faith and not for the purposes of delay. Accordingly, good cause

exists to grant this Motion.

        WHEREFORE, the Parties respectfully submit this joint request that the Court enter an

Order extending the pending deadlines in this case in accordance with the schedule set forth in

Paragraph 7 above.

                                CERTIFICATION OF COUNSEL

        Pursuant to Local Rule 3.01(g) counsel for Plaintiffs hereby certifies that he has conferred

with counsel for each of the Defendants in good faith in an attempt to resolve the issues raised in

this motion. The parties agree on the relief requested and this is a joint request.




                                                                                        Page 5 of 6
Case 8:18-cv-02838-SCB-JSS Document 36 Filed 08/02/19 Page 6 of 6 PageID 245




                                                        Respectfully submitted,




Andrew M. Milz                                          Jenny N. Perkins
ANDREW M. MILZ                                          Jenny N. Perkins, Esquire
FLITTER MILZ, P.C.                                      Florida Bar No. 77570
450 N. Narberth Avenue, #101,                           perkinsj@ballardspahr.com
Narberth, Pennsylvania 19072                            1735 Market Street, 51st Floor
Telephone: (610) 668-0018
                                                        Philadelphia, PA 19103
Fax: (610) 667-0552
Primary Email: amilz@consumerslaw.com                   Phone: (215) 864-8378
Secondary Email: olorenzano@consumerslaw.com            Fax: (215) 864-8999

Attorney for Plaintiffs (admitted pro hac vice)         Brian R. Cummings, Esquire
                                                        Greenspoon Marder LLP
CRAIG E. ROTHBURD, ESQ.-FBN: 0049182                    Florida Bar No. 25854
320 W. Kennedy Blvd., #700                              SunTrust Financial Centre
Tampa, Florida 33606                                    401 E. Jackson St., Suite 1825
Telephone: (813) 251-8800                               Tampa, FL 33602
Fax: (813) 251-5042                                     Phone: (813) 769-7020
Primary Email: crothburd@rothburdpa.com                 Fax: (813) 426-8580
Secondary Email: mropp@rothburdpa.com
                                                        Brian.Cummings@gmlaw.com
Attorney for the Plaintiffs
                                                        Attorneys for Defendants
                                                        Vivint Solar, Inc., Vivint Solar Developer,
                                                        LLC, and, Solar Mosaic, Inc.

Date: August 2, 2019

                                   CERTIFICATE OF SERVICE

         I hereby certify that on August 2, 2019, I electronically filed the foregoing document with the

Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served on the

parties via email.



Date: 8/2/19                                            Andrew M. Milz
                                                        ANDREW M. MILZ




                                                                                            Page 6 of 6
